UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10 - Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11365 PHOTOMEDEX, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 59-2058100 (I.R.S.Employer Identification No.) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of principal executive offices, including zip code) (215) 619-3600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨No ý The number of shares outstanding of the issuer's common stock as of November 15, 2010 was 2,772,637 shares. PHOTOMEDEX, INC. INDEX TO FORM 10-Q Part I. Financial Information: PAGE ITEM 1.Financial Statements: a. Consolidated Balance Sheets, September 30, 2010 (unaudited) and December 31, 2009 3 b. Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 (unaudited) 4 c. Consolidated Statements of Operations for the nine months ended September 30, 2010 and 2009 (unaudited) 5 d. Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2010 (unaudited) 6 e. Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) 7 f. Notes to Consolidated Financial Statements (unaudited) 8 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 3.Quantitative and Qualitative Disclosure about Market Risk 49 ITEM 4.Controls and Procedures 50 Part II. Other Information: ITEM 1.Legal Proceedings 51 ITEM 5.Other Information 52 ITEM 6.Exhibits 52 Signatures 53 Certifications E-31.1 - 2 - PART I – Financial Information (a)ITEM 1. Financial Statements PHOTOMEDEX, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $420,000 and $400,000, respectively Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Patents and licensed technologies, net Goodwill Other intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of notes payable $ $ Current portion of long-term debt Accounts payable Accrued compensation and related expenses Accrued interest payable Customer deposits - Other accrued liabilities Deferred revenues Total current liabilities Long-term liabilities: Notes payable Long-term debt Convertible debt Warrants related to convertible debt Total liabilities Stockholders’ equity: Common stock, $.01 par value, 35,000,000 shares authorized; 2,772,637 and 2,238,153 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - PHOTOMEDEX, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, Revenues: Product sales $ $ Services Cost of revenues: Product cost of revenues Services cost of revenues Gross profit Operating expenses: Selling and marketing General and administrative Engineering and product development Loss from operations ) ) Other income (loss): Interest expense, net ) ) Change in fair value of warrants ) Net loss $
